Exhibit 12(a) FPL GROUP, INC. AND SUBSIDIARIES COMPUTATION OF RATIO OF EARNINGS TO FIXED CHARGES AND RATIO OF EARNINGS TO COMBINED FIXED CHARGES AND PREFERRED STOCK DIVIDENDS(a) Years Ended December 31, 2009 2008 2007 2006 2005 (millions of dollars) Earnings, as defined: Net income $ 1,615 $ 1,639 $ 1,312 $ 1,281 $ 901 Income taxes 327 450 368 397 282 Fixed charges included in the determination of net income, as below 899 859 799 732 622 Amortization of capitalized interest 17 15 12 11 11 Distributed income of equity method investees 69 124 175 104 86 Less:Equity in earnings of equity method investees 52 93 68 181 124 Total earnings, as defined $ 2,875 $ 2,994 $ 2,598 $ 2,344 $ 1,778 Fixed charges, as defined: Interest expense $ 849 $ 813 $ 762 $ 706 $ 593 Rental interest factor 28 28 23 15 16 Allowance for borrowed funds used during construction 22 18 14 11 13 Fixed charges included in the determination of net income 899 859 799 732 622 Capitalized interest 88 55 40 18 8 Total fixed charges, as defined $ 987 $ 914 $ 839 $ 750 $ 630 - Ratio of earnings to fixed charges and ratio of earnings to combined fixed charges and preferred stock dividends (a) 2.91 3.28 3.10 3.13 2.82 ¾¾¾¾¾ (a) FPL Group, Inc. has no preference equity securities outstanding; therefore, the ratio of earnings to fixed charges is the same as the ratio of earnings to combined fixed charges and preferred stock dividends.
